 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHAZZ ANDRE JACKSON,                             No. 1:21-cv-00143-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                       ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14    J. HARMON,                                       ACTION
15                       Defendant.                    (Doc. No. 10)
16

17

18           Plaintiff Chazz Andrew Jackson is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On March 22, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s claims be dismissed for failure to state a claim upon which relief

23   may be granted. (Doc. No. 10.)

24           The findings and recommendations were served on plaintiff and contained notice that any

25   objections thereto were to be filed within twenty-one (21) days from the date of service. (Doc.

26   No. 10 at 4.) To date, no objections to the findings and recommendations have been filed with

27   the court, and the time in which to do so has now passed.

28   /////
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on March 22, 2021 (Doc. No. 10) are

 6                  adopted in full;

 7          2.      This action is dismissed due to plaintiff’s failure to state a claim; and

 8          3.      The Clerk of the Court is directed to close this case.

 9   IT IS SO ORDERED.
10
        Dated:     May 7, 2021
11                                                      UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
